PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
In re Application of 
HARRISON, MATTHEW    
Application No. 16/403,458
Filed: 3 May 2019
For: NON-LINE-OF-SIGHT CORRECTION FOR TARGET DETECTION AND IDENTIFICATION IN POINT CLOUDS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions 37 C.F.R. § 1.137(a), filed May 25, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before April 20, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed January 20, 2022, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on April 21, 2022.  A Notice of Abandonment was mailed May 09, 2022.

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part-B Fee(s) Transmittal Sheet with payment of the issue fee of $600, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Tom Chen appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  
This matter is being referred to the Office of Data Management for processing into a patent.

/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET

cc:   Tom Chen
        Haynes and Boone, LLP
        2323 Victory Avenue, Suite 700  
        Dallas, TX  75219